 

Exhibit 10.1

 

 

[gialffjxbmaj000001.jpg]

 

 

July 31, 2019

 

Mr. Micheal Hern

[Address]

 

 

Dear Micheal:

 

It is with great pleasure that we offer you the position of General Counsel with
Old Dominion Electric Cooperative (ODEC).

 

Should you accept the position, your salary will be $11,538.46 gross per pay
period.  ODEC has 26 pay periods per year.  Your employment with ODEC is at-will
and is indefinite.

 

In addition to your compensation, you will be eligible to receive the benefits
offered to ODEC employees.  These benefits and the premiums for our medical,
dental and vision insurances are listed in the Employee Benefits Enrollment
Guide.

 

Our vacation policy credits new employees for prior years of experience in your
area of expertise.  Our employment offer includes accruing 7.70 vacation hours
each pay period which equates to 25 days in a full calendar year and accruing
3.70 sick hours per pay period which equates to 12 days per calendar year.

 

The enclosed Policy and Procedures Manual describes the Company's policies and
procedures that govern certain aspects of your employment.  

 

This offer of employment is subject to acceptable post-offer drug screen results
and background check that will be completed at the expense of ODEC.  A Chain of
Custody form and the LabCorp location closest to your home address will be
provided separately.  You will need to complete the pre-employment, post-offer
drug test within five days of receipt of this offer letter.

 

This offer is made on the condition that you accept this employment offer by
signing and returning this original letter to me by July 31, 2019 and that you
agree to commence your duties on July 31, 2019.

 

 

Innsbrook Corporate Center    •     4201 Dominion Boulevard     •     Glen
Allen, Virginia 23060

Tel: 804-747-0592                  www.odec.com                    Fax:
804-747-3742

--------------------------------------------------------------------------------

 

Mr. Micheal Hern

Page 2

 

 

ODEC reserves the right to withdraw this offer or terminate your employment or
both for any reason, including but not limited to, failure (as defined solely by
ODEC) of any and all of the aforementioned tests or checks.  

 

As part of our new hire process, you will be asked to complete a Form I-9 in
compliance with the Immigration Reform and Control Act.  As part of this
compliance, you must present us with documents which identify you and indicate
you are eligible to work in the United States. This must be done within three
days of hire. You can find additional information on the type of documentation
acceptable at http://uscis.gov/graphics/formsfee/forms/i-9.htm.

 

We appreciate your interest in employment with ODEC and hope you will consider
our offer favorably.  Please notify me of your decision by signing and dating
this offer letter and returning it to me by July 31, 2019.  If you have any
questions, please do not hesitate to contact me at 804-968-4023.

 

Cordially,

 

 

/s/ Marcus Harris

Marcus Harris

President & CEO

 

 

 

AGREED TO AND ACCEPTED BY:

 

/s/ Micheal HernDated:  July 31, 2019

Mr. Micheal Hern

 

Enclosures

 